Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant 
    PNG
    media_image1.png
    73
    665
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller WO 2011116306, Muller US 20140113009, Hardten US 20180028533 Kamaev US 20170021021 and Rubinfeld US 20150126921

 “306 teaches a method of treating the eye of a living subject with a catalyst for corneal crosslinking comprising (see figure 1: "delivery system 100/1300" and/or figure 13, §59, 217; figure 9E and §184-188) by 
(a)	means for maintaining the anterior surface of the cornea of an eye of a living subject in contact with a first liquid having a first concentration of a crosslinking catalyst dissolved therein so that the catalyst penetrates into the cornea and forms a first concentration profile within the stroma of the cornea (see "the concentration of Ci of the cross-linking agent 925 is applied to the cornea 2 in step 924" in §184);
(b)	means for maintaining the anterior surface of the cornea in contact with one or more additional liquids having concentrations of the catalyst lower than the first concentration after the first concentration profile has been formed so that catalyst within the cornea forms a second concentration profile within the stroma different from the first concentration profile ("in step 946, the concentration of C2 of the cross-linking agent 947 is applied to the cornea 2" in §184); and
 (c) means for irradiating the cornea with light so that the light, in conjunction with the catalyst, causes crosslinking of collagen in the stroma ("initiating element, e.g. UV light" in §184; "The parameters ... may be selected to achieve the appropriate amount of cross-linking at desired depths of the cornea 2" in §187).
‘306 teaches riboflavin (instant claim 17) as cross-linking agent which acts as a sensitizer to convert 02 into singlet oxygen which causes cross-linking within the corneal tissue. 
‘533 at [0003] teaches conventional solutions have effectively been utilized to break down the epithelial layer or barrier of the cornea so as to facilitate enhanced penetration of the solutions into the cornea.

‘021 at [0060],5[8-61] teaches, that the outer-most barrier of the cornea, the epithelium functions to regulate nutrients, including oxygen, that are admitted into the stromal tissue from the tear film. This regulation is carried out via the epithelium's physiological "pumps" that are driven by osmotic pressure across the epithelium due to differential concentrations of barrier-permeable solutes on either side of the epithelium. When healthy, certain nutrients in the tear film that become depleted within the stroma can permeate the epithelium via osmotic pressure to resupply the stroma. However, while oxygen and some other small molecule nutrients can reach the stroma according to this mechanism, certain photosensitizers cannot pass through the epithelium.

Similarly, ‘009 teaches the subject-matter of claim 6 (see  §37, 61, 64-67, figures 15, 16: delivery system 100, conveyor 132, drug application using device 132). 
 ‘306 (and ‘009) do not explicitly teach whether  (b) is performed before (c), concomitantly with (c), or both before and concomitantly with (c).  It would have been obvious to one of ordinary skill in the art to modify an otherwise known method to perform the steps in alternate order as the results would not have been unexpected.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, a skilled artisan would have perceived reasonable expectation of success in arriving at a combination of the same steps in different order is will not change the outcome.  

 ‘306 (and ‘009) teach (see citations for claim 6 above) method for treating the eye of a living subject with a catalyst for corneal crosslinking comprising: 
(b)	a plurality of liquid sources holding a plurality of liquids having different concentrations of riboflavin, at least one of the concentrations of riboflavin being greater than zero; and
(c)	means for supplying one or more of the liquids to the space so as to provide liquid in the space and vary a concentration of riboflavin of liquid in the space with time and thereby contact the cornea with a succession of liquids including a first liquid having a first concentration of riboflavin and one or more additional liquids having concentrations of riboflavin lower than the first concentration.
The subject-matter of claim 1 therefore differs from this known apparatus in that it comprises: 
(a) at least one reservoir adapted to rest on the eye of the subject and to define a space in alignment with the cornea of the eye.

Prior art (‘306, ‘009) only refers to a general "applicator 132/1320" in §59,217 in “306 or "conveyor/drug application device 132" in §37, 107 in ‘009.

 “306 and ‘009 are very general and do not describe how the fluid is to be applied to the eye. The skilled person will search for appropriate designs in the prior art. In ‘533 he/she finds a controllable scleral contact lens (§33-35) having an irrigation fluid supply tube to deliver riboflavin (§34) to the patient's eye. The skilled person would therefore regard it as a normal design option to include this feature in the apparatus described in ‘306/’009 in order to solve the problem posed. 

Limitations of the dependent claims do not add anything new.  For example, for claim 2-5, see   §19 in ‘533: "The medicinal solution of the present invention provides unique mixtures of medications ... " and §20-21. And also claims 15, 17 and 24 of ‘009.  Likewise, for claims 9 and 10 see figure 9E in ‘306. As noted above riboflavin recited as catalyst here is taught as agent in cited art serving the same purpose, see FIG.12A of ‘306.  For claim 11-12, the barrier is taught in ‘021.  Further, ‘921, teaches that it is well known to saturate oxygen/dissolve oxygen into a perfluorocarbon during corneal procedures (see Rubinfeld: passage 0049).  Since all the claimed elements were known in the prior art, one of skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions to arrive at the instantly claimed composition.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the combined teaching of the cited are on myriad matters of cost-reduction, material availability, practitioner preference, and the like to arrive at the claimed limitations.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Patent No. US 10010449, further in view of . Muller WO 2011116306, Muller US 20140113009, Hardten US 20180028533, Kamaev US 20170021021 and Rubinfeld US 20150126921.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter:
Base claim 1 of ‘449: 
    PNG
    media_image2.png
    226
    432
    media_image2.png
    Greyscale

The teachings of Mullers, Hardten, Kamaev, Kamaev and Rubinfeld are invoked in their entirely.  See section under Claim Rejections - 35 USC § 103.  Thus critical limitations of the instant claims, needed for the corneal crosslinking, such as riboflavin, the barrier material of perfluorocarbon having oxygen dissolved therein are implicitly found in the description of ‘449.  Note that reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  

The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625